COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


ANHEUSER BUSCH COMPANY, INC.
AND
PACIFIC EMPLOYERS INSURANCE COMPANY            MEMORANDUM OPINION *
                                                   PER CURIAM
v.   Record No. 2254-95-1                        MARCH 26, 1996

JOHN G. STEVENS, JR.


                                      FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION
            (William C. Walker; Bradford C. Jacob;
            Taylor & Walker, on brief), for appellants.

            No brief for appellee.



     Anheuser Busch Company, Inc. and its insurer (hereinafter

collectively referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that John G. Stevens

("claimant") sustained an injury by accident arising out of his

employment on July 6, 1994.   Upon reviewing the record and

employer's brief, we find that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.     Rule

5A:27.
     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).     A

finding by the commission that an injury did or did not arise out

of the employment is a mixed finding of law and fact and is
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
properly reviewable on appeal.   Jones v. Colonial Williamsburg

Found., 8 Va. App. 432, 434, 382 S.E.2d 300, 301 (1989).     The

phrase "arising out of" refers to the origin or cause of the

injury.   County of Chesterfield v. Johnson, 237 Va. 180, 183, 376
S.E.2d 73, 74 (1989).   To prevail, claimant must "show that the

conditions of the workplace . . . caused the injury."     Plumb Rite

Plumbing Serv. v. Barbour, 8 Va. App. 482, 484, 382 S.E.2d 305,

306 (1989).
     In ruling that claimant's injuries arose out of his

employment, the commission found as follows:
          The claimant testified that he walked through
          an area of the plant where the concrete
          floors had just been hosed down. This area
          adjoined the double doors which exited onto
          the platform where the claimant slipped. As
          he approached the top step, both feet slipped
          out from under him, and he slid down four
          concrete steps with worn steel caps.
          Although the company nurse did not detect any
          wetness on his shoe, she did not deny that
          the floor area leading to the platform had
          just been hosed down and was wet.


     Claimant's testimony constitutes credible evidence to

support the commission's factual findings.   Based upon these

findings, the commission could reasonably conclude that
          in all likelihood the slip was related to the
          fact that the claimant had to walk across a
          wet concrete floor to reach the steps . . .
          [and] that the worn steel caps may have
          contributed to the fall, and that the extent
          of the injury was added to by the nature of
          the steps, which were concrete and steel.


The commission, in its role as fact finder, was entitled to give

more weight to claimant's testimony than to the testimony of the


                                 2
company nurse.

     "Where reasonable inferences may be drawn from the evidence

in support of the commission's factual findings, they will not be

disturbed by this Court on appeal."     Hawks v. Henrico County Sch.

Bd., 7 Va. App. 398, 404, 374 S.E.2d 695, 698 (1988).    Here, the

evidence supported an inference that conditions of the work

place, i.e., the wet concrete floor and the worn steel caps,

caused claimant's injuries.
     Accordingly, we affirm the commission's decision.

                                      Affirmed.




                                3